Subsequent to the filing of the opinion in this case, on June 30, 1934, a petition was presented on behalf of Fred Seim, seeking to have the costs placed upon the Borough of Braddock in lieu of petitioner. A rule to show cause why the prayer of the petition should not be granted having issued, the Borough of Braddock filed its answer contending the costs should be apportioned between it and the County of Allegheny. The petition alleges the Act of May 19, 1874, P. L. 208, as amended, provides that where an election contest is successful, as in this case, the costs shall be placed upon the proper county, borough, township or school district. An examination of the statute discloses the contention of petitioner is correct. *Page 228 
The answer of the Borough of Braddock seeks to have the costs apportioned between it and the County of Allegheny under the provisions of section 1 of the Act of May 8, 1876, P. L. 148, empowering the judge who hears an election contest, upon deciding the complaint is not without probable cause, to apportion the costs among all the interested governmental divisions. There would appear to be no ground for an apportionment in this case, as the office of burgess is not a county office and has no direct relation to county affairs. As pointed out in Thirty-eighth Ward Election, 35 Pa. Super. 256,259, an apportionment of costs should be made where a judicial district or senatorial district comprises two or more counties, and in other similar instances, but should not be made where a valid ground of apportionment fails to exist.
The order previously made, placing the costs upon Fred Seim, is hereby vacated, and it is ordered that the costs be paid by the Borough of Braddock.